DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-9, 11-13, 16-17, 19-21, 23, 25, 43 and 47-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marshall et al. (6,547,423). Regarding claim 1, Marshall et al. teach in figures 1A, 1B and related text a light emitting device, comprising: 
a light emitting diode chip 1; and
an optical element (the entire encapsulant surrounding the LED chip) that forms a primary emission surface for the light emitting device, the optical element comprising 
wherein said indicator is located in said optical element such that said indicator is in the path of light emission from said light emitting diode chip and localized to a portion of the primary emission surface (at least one indicator is localized to a particular region of an emission surface) 
It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
"An[ ]intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates." Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). Although "[s]uch statements often.., appear in the claim's preamble," In re Stencel, 828 F.2d 751,754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim
	 A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
"An[ ]intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates." Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 
Regarding claims 2-3, 5-9, 11-13 and 16-17, Marshall et al. teach in figures 1A, 1B and related text a substrate 23;
wherein said optical element is on 90% or more of a top surface of said substrate, and
 further comprising a substrate; wherein said optical element is on substantially all of a top surface of said substrate,
wherein said optical element is substantially symmetrical but for said indicator,
wherein said device is substantially symmetrical but for said indicator,
 wherein said device is configured to emit a lumen output substantially equal to an equivalent device without said indicator,
 wherein said device is configured to emit light with an output profile substantially similar to an equivalent device without said indicator, 
wherein said optical element is molded, 
wherein said optical element is an encapsulant, 
wherein said optical element is a lens,
wherein the shape of said optical element comprises said indicator,
 wherein said optical element comprises a material more rigid thansilicone, and
wherein said optical element comprises glass. 
Regarding claim 19, Marshall et al. teach in figures 1A, 1B and related text a light emitting device, comprising:
a light emitting diode chip 1; and 
an optical element (the entire encapsulant surrounding the LED chip) that forms a primary emission surface for the light emitting device, the optical element comprising at least one integrated indicator 11 (since said indicator is part of said optical element), the location or shape of said at least one integrated indicator in said optical element indicating one or more characteristics of said light emitting device,
said at least one integrated indicator in the path of light emission from said light emitting diode chip and localized in a portion of the primary emission surface (at least one indicator is localized in a particular region of an emission surface), 
wherein said at least one integrated indicator creates a void (in-between teeth 11) in said optical element.It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 20-21, 23, 25, Marshall et al. teach in figures 1A, 1B and related text said optical element is substantially symmetrical but for said at least one integrated indicator, 
wherein said at least one integrated indicator is visible to the human eye, 

wherein said at least one integrated indicator is subtractive.
Regarding claims 43 and 47-48, Marshall et al. teach in figures 1A, 1B and related text a light emitting device (LED) package, comprising:
a substrate (the bottom horizontal part just above numeral 3);
an LED chip 1 on said substrate; and
an encapsulant (the entire encapsulant surrounding the LED chip) directly on (i.e. directly above) said LED chip and substrate, wherein the encapsulant comprises a single indicator 11; 
the location or shape of said indicator indicating one or more characteristics of said LED package, said indicator positioned (at least one indicator is localized in a particular region of an emission surface) such that said encapsulant is asymmetrical  (since the path of the light emission from the optical element is at an angle with respect to the axis of the optical element then the indicator is at an angle and asymmetrical with respect to the axis of the optical element, thus rendering the optical element as asymmetrical);
wherein said indicator comprises a concave shape 11, such as external location, orientation, or device type information or a combination thereof,
wherein said indicator forms a hemispheric void or frustospheric void, and
wherein said indicator is subtractive. It is noted that a recitation of the intended use of the claimed invention must result in a 

Regarding claims 49-50, Marshall et al. teach in figures 1A, 1B and related text that said indicator indicates characteristics from the group consisting of polarity, location of solder pads, primary emission direction (since the primary emission direction is clearly depicted in figure 1B of Marshall et al.) number of LED chips, types of LED chips, device emission color, device emission brightness, and device emission pattern.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 4, 10, 14, 22, 26 and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al. (6,547,423). Regarding claim 4, Marshall et al. teach substantially the entire claimed structure, as applied to claim 43 above, except forming said optical element of substantially opaque material.  It would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to form said optical element in prior art’s device substantially opaque in order to increase the utility of the device and in order to use the device in application which requires privacy. 
Regarding claims 10 and 44, Marshall et al. teach substantially the entire claimed structure, as applied to claim 43 above, except forming said encapsulant of silicone.  It would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to form said encapsulant of silicone in the device of Marshall et al., in order to simplify the processing steps and the cost of the device by using well-known material.  Note that substitution of materials is not patentable even when the substitution is new and useful.  Safetran Systems Corp. v. Federal Sign & Signal Corp. (DC NIII, 1981) 215 USPQ 979.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).
Regarding claim 14, it would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to use the indicator of prior art’s 
Regarding claim 22, it would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to form said integrated indicator in prior art’s device comprises a first dimension of about 200 microns to about 500 microns in order to use the device in application which requires specific dimensions.
Regarding claim 26, it would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to form said at least one integrated indicator in prior art’s device as a frustospherical in order to use the device in application which requires specific indicators, by using well-known shapes of indicators or markers.
Regarding claims 45-46, Marshall et al. teach substantially the entire claimed structure, as applied to claim 43 above, except forming said encapsulant comprises a wavelength conversion material and scattering particles.  It would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to form said encapsulant comprises a wavelength conversion material and scattering particles in the device of Marshall et al., in order to expand the device capabilities by being able to use the device in broader range of applications. 


s 1-14, 16-17 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Medvedev et al. (5,757,557) in view of Yoon et al. (2011/0204508).Regarding claim 1, Medvedev et al. teach in figure 1 and related text a light emitting device, comprising: 
a light emitting element 21; and
an optical element 10 that forms a primary emission surface (the top horizontal surface) for the light emitting device, the optical element comprising a concave trench 12 the location or shape of said indicator in said optical element indicating one or more characteristics of said device,
wherein said indicator is located in said optical element such that said indicator is in the path of light emission from said light emitting device and localized to a portion of the primary emission surface.

Medvedev et al. do not explicitly state using trench 12 as indicator, and do not teach using a light emitting diode chip.Yoon et al. teach in figure 1 and related text using trench 112 as subtractive indicator in encapsulant 114.Yoon et al. further teach in figure 6 and related text using an LED chip.
Medvedev et al. and Yoon et al. are analogous art because Medvedev et al. is directed to light emitting device comprising a trench in an encapsulant material and Yoon et al. is directed to packaging of integrated circuits, which can include light emitting devices, and comprising an indicator being a trench in an encapsulant material.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success to modify 
wherein said optical element is on 90% or more of a top surface of said substrate, and
 further comprising a substrate; wherein said optical element is on substantially all of a top surface of said substrate,
wherein said optical element is substantially symmetrical but for said indicator,
wherein said device is substantially symmetrical but for said indicator,
 wherein said device is configured to emit a lumen output substantially equal to an equivalent device without said indicator,
 wherein said device is configured to emit light with an output profile substantially similar to an equivalent device without said indicator, 

wherein said optical element is an encapsulant, 
wherein said optical element is a lens,
wherein the shape of said optical element comprises said indicator,
 wherein said optical element comprises a material more rigid thansilicone, and
wherein said optical element comprises glass. 

Regarding claim 4, it would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to form said optical element in prior art’s device substantially opaque in order to increase the utility of the device and in order to use the device in application which requires privacy.
Regarding claim 10, it would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to form said encapsulant of silicone in prior art’s device, in order to simplify the processing steps and the cost of the device by using well-known material.  Note that substitution of materials is not patentable even when the substitution is new and useful.  Safetran Systems Corp. v. Federal Sign & Signal Corp. (DC NIII, 1981) 215 USPQ 979.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).
Regarding claim 14, it would have been obvious to a person of ordinary skill in the art, 

Regarding claim 49, Medvedev et al. teach in figure 1 and related text that said indicator indicates characteristics from the group consisting of polarity, location of solder pads, primary emission direction (since the primary emission direction is clearly depicted in figure 1 of Medvedev et al.) number of LED chips, types of LED chips, device emission color, device emission brightness, and device emission pattern.


Claims 19-23, 25-26, 43-48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Medvedev et al. (5,757,557) in view of Yoon et al. (2011/0204508).
Regarding claim 19, Medvedev et al. teach in figure 1 and related text a light emitting device, comprising:
a light emitting element 21; and 
an optical element 10 that forms a primary emission surface for the light emitting device, the optical element comprising at least one integrated indicator 12 (since said indicator is part of said optical element), the location or shape of said at least one integrated indicator in said optical element indicating one or more characteristics of said light emitting device,
said at least one integrated indicator in the path of light emission from said light emitting element and localized in a portion of the primary emission surface, 

Medvedev et al. do not explicitly state using trench 12 as indicator.Yoon et al. teach in figure 1 and related text using trench 112 as subtractive indicator in encapsulant 114.
Yoon et al. further teach in figure 6 and related text using an LED chip.
Medvedev et al. and Yoon et al. are analogous art because Medvedev et al. is directed to light emitting device comprising a trench in an encapsulant material and Yoon et al. is directed to packaging of integrated circuits, which can include light emitting devices, and comprising an indicator being a trench in an encapsulant material.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success to modify Medvedev et al.’s device because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to use LED chip and to use trench 12 as indicator localized in a particular region of an emission surface, as taught by Yoon et al., in Medvedev et al.’s device, in order to expand the utility of the device by using well known advanced technology such as an LED chip and by using the trench as an indicator.
It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
wherein said at least one integrated indicator is visible to the human eye, 
wherein said optical element comprises said at least one integrated indicator, 
wherein said at least one integrated indicator is subtractive.
Regarding claim 22, it would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to form said integrated indicator in prior art’s device comprises a first dimension of about 200 microns to about 500 microns in order to use the device in application which requires specific dimensions.
Regarding claim 26, it would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to form said at least one integrated indicator in prior art’s device as a frustospherical in order to use the device in application which requires specific indicators, by using well-known shapes of indicators or markers.
Regarding claim 43, Medvedev et al. teach in figure 1 and related text a light emitting device (LED) package, comprising:
a substrate 23;
an LED 20 on said substrate; and

the location or shape of said indicator indicating one or more characteristics of said LED package;
wherein said indicator comprises a concave shape 12, and 
wherein said indicator indicates external location, orientation, or device type information, or a combination thereof.Medvedev et al. do not teach using a chip and wherein said indicator positioned such that said encapsulant is asymmetricalYoon et al. teach in figure 6 and related text using an LED chip. It would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to use a chip, as taught by Yoon et al., in prior art’s device, and to position said indicator such that said encapsulant is asymmetrical, in order to expand the utility of the device by using well known advanced technology such as an LED chip, and in order to simplify the processing steps of making the device by not requiring recess 12 to be exactly in the middle of the emission surface, respectively.
Regarding claim 44, it would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to form said encapsulant of silicone in prior art’s device in order to improve the resilience of the device by using well-known material.  Note that substitution of materials is not patentable even when the substitution is new and useful. Safetran Systems Corp. v. Federal Sign & Signal Corp. (DC NIII, 1981) 215 USPQ 979. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) 
Regarding claims 45-46, it would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to use an encapsulant comprises a wavelength conversion material and scattering particles in prior art’s device, in order to improve the reflection capabilities of the device.

Regarding claims 47-48, Medvedev et al. teach in figure 1 and related text that said indicator is a hemispheric void or frustospheric void, and said indicator is subtractive.

Regarding claim 50, Medvedev et al. teach in figure 1 and related text that said indicator indicates characteristics from the group consisting of polarity, location of solder pads, primary emission direction (since the primary emission direction is clearly depicted in figure 1 of Medvedev et al.) number of LED chips, types of LED chips, device emission color, device emission brightness, and device emission pattern.


Response to Arguments
1.	Applicants argue that the collimating element 2 of Marshall is only the secondary optic and “the hemispheric dome lens provides the primary emission surface of the LED package that is illustrated at the bottom of FIG. IA”.



	2.	Applicants argue that since the lens body 10 is only a secondary optic for the incandescent lamp 20, and the glass enclosure 24 provides a primary optic that forms a primary emission surface for the incandescent lamp 20, then Medvedev does not teach a device comprising “a primary emission surface for the light emitting device”, as required by claims 1 and 19.

	2.	As discussed above, Medvedev illustrates in figure 1 a complete structure which comprises plurality of elements. It appears that applicants argue separately against the individual elements of said structure instead of considering the structure as a whole.  Claims 1 and 19 call for “a primary emission surface for the light emitting device”.  Clearly, surface 11 is the primary emission surface 11 of the light emitting device, wherein the light emitting device is the entire depicted structure.

	3.	Applicants argue that “FIG. 1 of Yoon is related to a base substrate 102 (e.g., a printed circuit board) on which semiconductor devices may subsequently be provided. The encapsulant 114 of Yoon is actually an encapsulant for electrical 

3.	Yoon et al. is cited to teach an artisan that a trench, which is formed in an encapsulant, can be used as subtractive indicator.  The fact that Yoon et al. use  markers 112 in encapsulant 114 for different reasons (encapsulant 114 of Yoon is an encapsulant for electrical interconnects 108, and markers 112 of Yoon are provided outside of areas that include the electrical interconnects 108 so that the openings 118 can be made to provide access to the electrical interconnects 108 for making subsequent electrical connections) will not prevent an artisan from understanding and using trench 112, which is formed in encapsulant 114, as subtractive indicator.






If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







O.N.								/ORI NADAV/
5/9/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800